FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the month ofMay9, 2008 Provident Energy Trust (Translation of registrant's name into English) 700, 112 - 4th Ave, S.W. ; Calgary, AB; T2P 0H3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBIT LIST: Exhibit Description of Exhibit 99.1 REPORT OF VOTING RESULTS SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant, Provident Energy Trust, has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Provident Energy Trust Date:May9, 2008 By: /s/Mark N. Walker Mark N. Walker Title:Senior Vice President Finance and Chief Financial Officer
